PER CURIAM.
The appellant, Ricky T. Oliver, appeals his conviction and sentence on two counts of attempted first degree murder. Appellant challenges the trial proceedings on several grounds, and challenges the consecutive mandatory minimum sentences imposed. We affirm the convictions without comment. Regarding the consecutive mandatory sentences, the consecutive provision is mandatory. Walton v. State, 106 So.3d 522, 528 (Fla. 1st DCA 2013), rev. granted, 145 So.3d 830 (Fla.2014). As in Walton, and Jackson v. State, 157 So.3d 539 (Fla. 1st DCA 2015) we certify conflict with Irizarry v. State, 946 So.2d 555 (Fla. 5th DCA 2006).
WOLF and BILBREY, JJ., and HULSLANDER, VICTOR L., Associate Judge, concur.